DETAILED ACTION
Claims 1-13 were filed with the Preliminary Amendment dated 01/07/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1040 (see application at page 7, line 6) or 17 (see application at page 9, line 2).  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sealing gasket arranged on the seat (claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Objections
Claim 11 is objected to because of the following informalities:  in line 3, the phrase “the rod” should be replaced with -- the shutter rod -- in order to be consistent with other claims.  Appropriate correction is required.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
 As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Claim limitations that are being interpreted under 35 USC 112(f) are: return means and means for controlling.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 3, the phrase “a head” (line 2) renders the claim indefinite.  Preceding claim 1 at line 7 already recites “a head”.  Is the head of claim 3 the same or different from that of claim 1?  The examiner suggests changing claim 3 by replacing “a head” with -- the head --.
With regard to claim 4, the phrase “a head” (line 2) renders the claim indefinite.  Preceding claim 1 at line 7 already recites “a head”.  Is the head of claim 4 the same or different from that of claim 1?  The examiner suggests changing claim 4 by replacing “a head” with -- the head --.
Claim 7 recites the limitation "the coil" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Did Applicant intend for claim 7 to depend from claim 6 and not claim 3?
With regard to claim 8
Claim 9 recites the limitation "the closed position" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggests changing “the closed position” to -- a closed position --.
Claim 10 recites the limitation "the open position" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggests changing “the open position” to -- an open position --.
Claim 11 recites the limitation "the ends" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggests changing “the ends” with -- ends --.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 9, 12, and 13 are (as far as they are definite) rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 3,662,781 (“Figliola”).
With regard to claim 1, Figliola discloses a valve (Fig. 10).  The phrase “for a heat-transfer fluid circuit” is a statement of intended use and the preamble and not given patentable weight (intended use of an apparatus does not differentiate the apparatus claim from the prior art.  See MPEP 2114).  The valve of Figliola is capable for such use.  The valve comprises a valve body (27) defining a passage (see annotated Fig. 10; passage includes pathway inside and up through body 27 and out past valve head/shutter 31, see Fig. 3) and having a proximal end (see annotated end) and a distal end (see annotated Fig.), a valve mechanism (31/32/33/seat/30) positioned in the passage (see Fig. 10 and Fig. 3), the valve mechanism including a shutter (31) and a seat (surface adjacent 30 and 30, see annotated Fig. 10) arranged so as to sealingly cooperate with each other (see col. 4, lines 25-30, the seat (surface adjacent 30 and 30) being arranged on the valve body (27) in the passage (passage extends from inside 27 to between 30 and 31 when open), characterized in that the valve mechanism includes return means (spring 44) located at the distal end (towards the bottom end in Fig. 10) of the valve body (27) and a shutter rod (33) comprising a head forming the shutter (31), the shutter rod (33) including a bulge (see annotated Fig. 10) cooperating with the return means (44 sits on bulge; se Fig. 10).


    PNG
    media_image1.png
    1035
    1111
    media_image1.png
    Greyscale

With regard to claim 2, Figliola discloses the valve mechanism comprises means for controlling (44, 33) the shutter (31) located at the distal end of the valve body (see Fig. 10).
With regard to claim 4
With regard to claim 5, Figliola discloses that the return means comprise a spring (44) (compression coil spring; col. 5, line 31).
With regard to claim 6, Figliola discloses that the spring (44) includes, at one end, a first coil (45) bearing on a bearing rim (see annotated Fig. 10) of the valve body (27) in the passage (see Fig. 10) and, at one opposite end, a coil (bottom of spring on bulge; see Fig. 10 and 12) in connection with the shutter rod (33) and an enlarged guiding and stabilization coil (bottom 45 (col 5, lines 31-35; bottom full size coil).


    PNG
    media_image2.png
    1035
    1512
    media_image2.png
    Greyscale
 
 With regard to claim 9
With regard to claim 12, Figliola discloses that the bulge (see annotated Fig. 10) is made on the shutter rod (33).  The phrase “made by a crimping operation” is a product by process statement.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).  In this case, the apparatus of the application is the same as or obvious from a product of Figliola.
With regard to claim 13, Figliola discloses that the bulge comprises a part attached on the shutter rod (see Fig. 10, see also Fig. 16).
 
Claim(s) 1-3, 5, 7, 9, and 11-13 (as far as they are definite) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 7,971,806 (“Johnson”).
 With regard to claim 1, Johnson discloses a valve (Fig. 5).  The phrase “for a heat-transfer fluid circuit” is a statement of intended use and the preamble and not given patentable weight (intended use of an apparatus does not differentiate the apparatus claim from the prior art.  See MPEP 2114).  The valve of Johnson is capable for such use.  The valve comprises a valve body (106+108+110) defining a passage (flow path inside 106+108+110, see arrows in Fig. 5) and having a proximal end (top end of Fig. 5) and a distal end (bottom end of Fig. 5); a valve mechanism (112+138A/B/140A/B/132) positioned in the passage (see Fig. 5), the valve mechanism including a shutter (112/134) and a seat (132) arranged so as to sealingly cooperate with each other (see Fig. 5), the seat (132) being arranged on the valve body 

    PNG
    media_image3.png
    1035
    860
    media_image3.png
    Greyscale

 
With regard to claim 2, Johnson discloses the valve mechanism comprises means for controlling (138A/138B/114) the shutter (134/142) located at the distal end of the valve body (see Fig. 5).
With regard to claim 3, Johnson discloses that the shutter rod (central portion of 112 including 138A/138B) comprises a head (134/142) forming the shutter including a sealing gasket (116) arranged to sealingly cooperate with the seat (132) (see Fig. 5).
With regard to claim 5, Johnson discloses that the return means comprise a spring (114) (see Fig. 5).
With regard to claim 7, Johnson discloses that the bulge (140A, 140B) of the shutter rod cooperates with the coil (see Fig. 5, coil of spring sits in 140A).
With regard to claim 9, Johnson discloses that the return means (114) maintains the shutter rod in the closed position (see Fig. 5; spring 114 pushes down on 140A to bias valve shutter closed).
With regard to claim 11, Johnson discloses that the bulge includes at least two spoilers (140A, 140B) forming part of a truncated cone (see Fig. 5) or cone made at ends of two arms (138A, 138B) forming the rod and separated by a longitudinal slot (see annotated Fig. 5).
With regard to claim 12, Johnson discloses that the bulge (see annotated Fig. 5) is made on the shutter rod (central rod of 142).  The phrase “made by a crimping operation” is a product by process statement.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even 
With regard to claim 13, Johnson discloses that the bulge comprises a part attached on the shutter rod (central portion of 142) (see Fig. 5).

Claim(s) 1, 2, 5, 10, 12, and 13 (as far as they are definite) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 2,591,060 (“Garretson”).
With regard to claim 1
With regard to claim 2, Garretson discloses that the valve mechanism comprises means for controlling (16+30+19) the shutter (15) located at the distal end of the valve body (see Fig. 3)
With regard to claim 5, Garretson discloses that the return means (30) comprises a spring (col. 4, line 25).
With regard to claim 10, Garretson discloses that the return means (30) maintain the shutter rod (16) in an open position (spring 30 pulls up on rod 16 and shutter/head 15 to pull up and away from seat 14 in an open position).
With regard to claim 12, Garretson discloses that the bulge (31) is made on the shutter rod (central rod of 16).  The phrase “made by a crimping operation” is a product by process statement.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).  In this case, the apparatus of the application is the same as or obvious from a product of Garretson.
With regard to claim 13, Garretson discloses that the bulge comprises a part attached on the shutter rod (16) (see Fig. 3).
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Figliola in view of U.S. Pat. Pub. No. 20020066487 (“Danielson”).
With regard to claim 3, Figliola discloses all the claimed features with the exception of disclosing that the sealing gasket is on the head/shutter.  Figliola has a sealing gasket on a seat.
Danielson teaches that it is known in the art to modify a valve head/shutter (208) to include a sealing gasket on the head/shutter for the purpose of for the purpose of sealing with the seat.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a sealing gasket on the head/shutter, such as taught by Danielson, in place of a sealing gasket on the seat of Figliola since the valve sealing gaskets are known equivalents and the use of which would be known to one of ordinary skill in the art.
With regard to claim 7
With regard to claim 8, Figliola discloses all the claimed features with the exception of disclosing that the valve is a charging valve of an air conditioning circuit.  Figliola is a biased closed check valve (see Fig. 10).
Danielson teaches that it is known in the art to provide a biased closed check valve (see Fig. 4) in an air conditioning circuit (see abstract and para [0002]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize the valve of Figliola in a system such as the air conditioning circuit of Danielson, by substituting the valve of Danielson with that of Figliola since the valves are known equivalents and the use of which would be known to one of ordinary skill in the art.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Figliola in view of U.S. Pat. No. 7,971,806 (“Johnson”).
With regard to claim 11, Figliola discloses all the claimed features with the exception of disclosing that the bulge is formed by at least two spoilers forming part of a truncated cone or cone made at ends of two arms forming the rod and separated by a longitudinal slot.
Johnson teaches that it is known in the art to modify a valve rod with a bulge to include at least two spoilers forming part of a truncated cone or cone made at ends of two arms forming the rod and separated by a longitudinal slot (see annotated Fig. 5).

    PNG
    media_image3.png
    1035
    860
    media_image3.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace the bulge of Figliola with spoilers forming a cone at the end arms with a slot, such as taught by Johnson, for the purpose of enabling easier installation of the rod/valve into the housing (see col. 6, lines 40-52 of Johnson).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Figliola,
With regard to claim 4, Johnson discloses all the claimed features with the exception of disclosing that the sealing gasket is on the seat.  Johnson has a sealing gasket on a shutter/head.
Figliola teaches that it is known in the art to modify a valve head/shutter to include a sealing gasket (30) on the head/shutter for the purpose of for the purpose of sealing with the seat.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a sealing gasket on the seat, such as taught by Figliola, in place of a sealing gasket on the shutter of Johnson since the valve sealing gaskets are known equivalents and the use of which would be known to one of ordinary skill in the art.
With regard to claim 6, Johnson discloses all the claimed features with the exception of disclosing that the spring includes an enlarged guiding and stabilization coil.
Johnson does discloses that the spring (14) includes, at one end, a first coil (near 130) bearing on a bearing rim (130) of the valve body in the passage (see Fig. 5), and, at an opposite end, a coil in connection with the shutter rod (bottom coil in 140A) (see Fig. 5).
Figliola teaches that it is known in the art to modify a spring (44) to include an enlarged guiding and stabilization coil (bottom 45 (col 5, lines 31-35; bottom full size coil).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the spring of Johnson to include an enlarged guiding and stabilization coil, such as taught by Figliola, for the purpose of guiding the spring (see col. 5, lines 38-40).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of U.S. Pat. Pub. No. 20020066487 (“Danielson”).
With regard to claim 8, Johnson discloses all the claimed features with the exception of disclosing that the valve is a charging valve of an air conditioning circuit.  Johnson is a biased closed check valve (see Fig. 5).
Danielson teaches that it is known in the art to provide a biased closed check valve (see Fig. 4) in an air conditioning circuit (see abstract and para [0002]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize the valve of Johnson in a system such as the air conditioning circuit of Danielson, by substituting the valve of Danielson with that of Johnson since the valves are known equivalents and the use of which would be known to one of ordinary skill in the art.
 
Claim 3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Garretson in view of U.S. Pat. Pub. No. 20020066487 (“Danielson”).
With regard to claim 3, Garretson discloses all the claimed features with the exception of disclosing a sealing gasket is on the head/shutter.  
Danielson teaches that it is known in the art to modify a valve head/shutter (208) to include a sealing gasket on the head/shutter for the purpose of for the purpose of sealing with the seat.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a sealing gasket on the head/shutter, such as taught by Danielson, on the shutter/head of Garretson for the purpose of increasing the sealing ability of the valve.
With regard to claim 7, the combination discloses that the bulge (31) of the shutter rod (16) cooperates with the coil (spring coil 30 sits against 31, see Fig. 3 of Garretson).
With regard to claim 8, Garretson discloses all the claimed features with the exception of disclosing that the valve is a charging valve of an air conditioning circuit. 
Danielson teaches that it is known in the art to provide a valve (see Fig. 4) in an air conditioning circuit (see abstract and para [0002]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize the valve of Garretson in a system such as the air conditioning circuit of Danielson, by substituting the valve of Danielson with that of Garretson since the valves are known equivalents and the use of which would be known to one of ordinary skill in the art.
 
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Garretson in view of Figliola,
With regard to claim 4, Garretson discloses all the claimed features with the exception of disclosing that a sealing gasket is on the seat.  
Figliola teaches that it is known in the art to modify a valve head/shutter to include a sealing gasket (30) on the head/shutter for the purpose of for the purpose of sealing with the seat.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a sealing gasket on the seat of Garretson, such as taught by Figliola, for the purpose of increasing the sealing ability of the valve.
With regard to claim 6, Garretson discloses all the claimed features with the exception of disclosing that the spring includes an enlarged guiding and stabilization coil.
Garretson does discloses that the spring (30) includes, at one end, a first coil (near 26) bearing on a bearing rim (18) of the valve body in the passage (see Fig. 3), and, at an opposite end, a coil in connection with the shutter rod (coil at 34) (see Fig. 3).
Figliola teaches that it is known in the art to modify a spring (44) to include an enlarged guiding and stabilization coil (bottom 45 (col 5, lines 31-35; bottom full size coil).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the spring of Garretson to .
 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Garretson in view of U.S. Pat. No. 7,971,806 (“Johnson”).
With regard to claim 11, Garretson discloses all the claimed features with the exception of disclosing that the bulge is formed by at least two spoilers forming part of a truncated cone or cone made at ends of two arms forming the rod and separated by a longitudinal slot.
Johnson teaches that it is known in the art to modify a valve rod with a bulge to include at least two spoilers forming part of a truncated cone or cone made at ends of two arms forming the rod and separated by a longitudinal slot (see annotated Fig. 5).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace the bulge of Garretson with spoilers forming a cone at the end arms with a slot, such as taught by Johnson, for the purpose of enabling easier installation of the rod/valve into the housing (see col. 6, lines 40-52 of Johnson).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219.  The examiner can normally be reached on Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at 571-272-60073607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JESSICA CAHILL/Primary Examiner, Art Unit 3753